167 S.E.2d 43 (1969)
4 N.C. App. 505
STATE of North Carolina
v.
Lewis Franklin FLANDERS.
No. 6926SC18.
Court of Appeals of North Carolina.
April 30, 1969.
*44 Atty. Gen. Robert Morgan and Staff Atty. Carlos W. Murray, Jr., Raleigh, for the State.
Bailey & Davis by Nelson M. Casstevens, Jr., Charlotte, for defendant appellant.
BRITT, Judge.
Defendant's court-appointed counsel brings forward no assignment of error, frankly stating that he is unable to find error but asks the court to carefully review the record and grant such relief as may be proper.
An appeal is itself an exception to the judgment and to any matter appearing on the face of the record proper. State v. Ruffin, 3 N.C.App. 307, 164 S.E.2d 503, citing 1 Strong, N.C. Index 2d, Appeal and Error, § 26, p. 152.
We have carefully reviewed the record before us and find that the defendant was charged upon a valid bill of indictment, entered a plea of guilty to a lesser offense encompassed in said bill of indictment, and was given a sentence which was within statutory limits. State v. Hopper, 271 N.C. 464, 156 S.E.2d 857; State v. Williams, 3 N.C.App. 233, 164 S.E.2d 404.
Having found no error upon the face of the record, the judgment of the superior court is
Affirmed.
MALLARD, C. J., and FRANK M. PARKER, J., concur.